              Case 19-00284-JMC-13                       Doc 1         Filed 01/16/19         EOD 01/16/19 15:48:40                      Pg 1 of 81

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF INDIANA

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12

                                                                                 Chapter 13                                        Check if this an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     John                                                             Amanda
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        Christopher                                                      Ann
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Tullar                                                           Tullar
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years                                                                       FKA Amanda Ann Cooper
                                                                                                    FKA Amanda Ann Grow
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-1510                                                      xxx-xx-1978
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                              page 1
              Case 19-00284-JMC-13                    Doc 1        Filed 01/16/19             EOD 01/16/19 15:48:40                   Pg 2 of 81
Debtor 1   John Christopher Tullar
Debtor 2   Amanda Ann Tullar                                                                            Case number (if known)




                                 About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                      I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                                Business name(s)
     doing business as names

                                 EINs                                                            EINs




5.   Where you live                                                                              If Debtor 2 lives at a different address:

                                 518 North Johnson Ave
                                 Bloomington, IN 47404
                                 Number, Street, City, State & ZIP Code                          Number, Street, City, State & ZIP Code

                                 Monroe
                                 County                                                          County

                                 If your mailing address is different from the one               If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any       in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                         mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code                Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                      Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,              Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any                 have lived in this district longer than in any other
                                        other district.                                                  district.

                                        I have another reason.                                           I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                                 Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 2
              Case 19-00284-JMC-13                       Doc 1       Filed 01/16/19            EOD 01/16/19 15:48:40                   Pg 3 of 81
Debtor 1    John Christopher Tullar
Debtor 2    Amanda Ann Tullar                                                                             Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                Chapter 7
                                     Chapter 11
                                     Chapter 12

                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                                          SD IN, Indianapolis
                                              District    (Husband only)                When     5/01/14                Case number      14-04070-JKC-7
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
              Case 19-00284-JMC-13                    Doc 1        Filed 01/16/19              EOD 01/16/19 15:48:40                Pg 4 of 81
Debtor 1    John Christopher Tullar
Debtor 2    Amanda Ann Tullar                                                                              Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
              Case 19-00284-JMC-13                       Doc 1        Filed 01/16/19               EOD 01/16/19 15:48:40                Pg 5 of 81
Debtor 1    John Christopher Tullar
Debtor 2    Amanda Ann Tullar                                                                             Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                              You must check one:
    you have received a                  I received a briefing from an approved credit                    I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                   counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a                 this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                       completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment                 Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.                any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                    I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                   counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have                this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                     of completion.
     file.
                                         Within 14 days after you file this bankruptcy                    Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and            MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                            any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                     I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                        from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                     those services during the 7 days after I made my
                                         days after I made my request, and exigent                        request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                    temporary waiver of the requirement.
                                         of the requirement.
                                                                                                          To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                      attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining                  to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why                before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for                circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                                  Your case may be dismissed if the court is dissatisfied
                                                                                                          with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                       filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                        If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must            receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.          file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                    copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you                not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                          Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                          cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                    I am not required to receive a briefing about credit
                                         credit counseling because of:                                    counseling because of:

                                               Incapacity.                                                     Incapacity.
                                               I have a mental illness or a mental deficiency                  I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                         makes me incapable of realizing or making rational
                                               making rational decisions about finances.                       decisions about finances.

                                               Disability.                                                     Disability.
                                               My physical disability causes me to be                          My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,                  participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I                 through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                      do so.

                                               Active duty.                                                    Active duty.
                                               I am currently on active military duty in a                     I am currently on active military duty in a military
                                               military combat zone.                                           combat zone.
                                         If you believe you are not required to receive a                 If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a                about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.              of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 5
Case 19-00284-JMC-13   Doc 1   Filed 01/16/19   EOD 01/16/19 15:48:40   Pg 6 of 81
             Case 19-00284-JMC-13                        Doc 1           Filed 01/16/19     EOD 01/16/19 15:48:40                     Pg 7 of 81
Debtor 1   John Christopher Tullar
Debtor 2   Amanda Ann Tullar                                                                              Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Joseph A. Ross                                                 Date         January 16, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Joseph A. Ross 20345-47
                                Printed name

                                Joseph A. Ross, Attorney at Law
                                Firm name

                                1503 West Arlington Road
                                Bloomington, IN 47404
                                Number, Street, City, State & ZIP Code

                                Contact phone     812.339.3440                               Email address         RossFiling@rosslawoffice.com
                                20345-47 IN
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
              Case 19-00284-JMC-13                                Doc 1           Filed 01/16/19                    EOD 01/16/19 15:48:40                         Pg 8 of 81
 Fill in this information to identify your case:

 Debtor 1                   John Christopher Tullar
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Amanda Ann Tullar
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  SOUTHERN DISTRICT OF INDIANA

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $              70,900.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $                8,875.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $              79,775.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             107,620.92

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             154,676.58


                                                                                                                                     Your total liabilities $               262,297.50


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                3,747.67

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                2,599.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
            Case 19-00284-JMC-13                             Doc 1   Filed 01/16/19          EOD 01/16/19 15:48:40                      Pg 9 of 81
 Debtor 1      John Christopher Tullar
 Debtor 2      Amanda Ann Tullar                                                          Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $                  0.00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $                  0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $            117,483.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $            117,483.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                        page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 19-00284-JMC-13                                     Doc 1         Filed 01/16/19               EOD 01/16/19 15:48:40                    Pg 10 of 81
 Fill in this information to identify your case and this filing:

 Debtor 1                    John Christopher Tullar
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Amanda Ann Tullar
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      SOUTHERN DISTRICT OF INDIANA

 Case number                                                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        518 North Johnson Avenue                                                       Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the       Current value of the
        Bloomington                       IN        47404-0000                         Land                                       entire property?           portion you own?
        City                              State              ZIP Code                  Investment property                                 $70,900.00                 $70,900.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Fee simple
        Monroe                                                                         Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                One story, two bedroom home on lot located at 518 North Johnson
                                                                                Avenue, Bloomington, In 47404-2876, Monroe County. Debtor(s) originally
                                                                                paid $63,000 in 2007.
                                                                                Debtor(s)' residence
                                                                                Parcel Number:53-05-31-301-158.000-004
                                                                                Legal Description:012-16170-00 Maple Grove Baby Farms Pt Lot 31 (31 C)
                                                                                Assessed Value: $70,900


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                        $70,900.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
             Case 19-00284-JMC-13                           Doc 1            Filed 01/16/19              EOD 01/16/19 15:48:40                       Pg 11 of 81
 Debtor 1        John Christopher Tullar
 Debtor 2        Amanda Ann Tullar                                                                                  Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Kia                                       Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Sportage                                        Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2009                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                100,000                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                                $5,800.00                  $5,800.00
                                                                     (see instructions)



  3.2    Make:       Kia                                       Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Sedona                                          Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2005                                            Debtor 2 only
                                                                                                                              Current value of the      Current value of the
         Approximate mileage:                130,000                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle does not run properly
                                                                     Check if this is community property                                $1,200.00                  $1,200.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $7,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Refrigerator, stove, washer, dryer, bedroom furniture, living room
                                    furniture, microwave, stereo, desk, and other household goods
                                    located at Debtors' residence.                                                                                                    $950.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    TV(s), media player(s), computer and peripherals & other misc.
                                    electronics located at Debtors' residence.                                                                                        $370.00




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
           Case 19-00284-JMC-13                                           Doc 1               Filed 01/16/19                  EOD 01/16/19 15:48:40          Pg 12 of 81
 Debtor 1          John Christopher Tullar
 Debtor 2          Amanda Ann Tullar                                                                                                Case number (if known)

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                            Clothing located at Debtors' residence                                                                                          $500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            Jewelry located at Debtors' residence                                                                                             $50.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                            3 Cats, 1 Dog                                                                                                                       $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                                $1,870.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                 Current value of the
                                                                                                                                                             portion you own?
                                                                                                                                                             Do not deduct secured
                                                                                                                                                             claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................




Official Form 106A/B                                                                       Schedule A/B: Property                                                               page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
           Case 19-00284-JMC-13                              Doc 1        Filed 01/16/19               EOD 01/16/19 15:48:40               Pg 13 of 81
 Debtor 1         John Christopher Tullar
 Debtor 2         Amanda Ann Tullar                                                                               Case number (if known)

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                   Social Secuirty
                                          17.1.    acct 9807                    Direct Express                                                                $5.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                     Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                 % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                                Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                              Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                            Current value of the
Official Form 106A/B                                                     Schedule A/B: Property                                                               page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case 19-00284-JMC-13                                  Doc 1            Filed 01/16/19                   EOD 01/16/19 15:48:40                       Pg 14 of 81
 Debtor 1        John Christopher Tullar
 Debtor 2        Amanda Ann Tullar                                                                                               Case number (if known)

                                                                                                                                                               portion you own?
                                                                                                                                                               Do not deduct secured
                                                                                                                                                               claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



                                                              2018 pro-rated State and Federal tax
                                                                  refunds (non-earned income credit
                                                                  portion)                                                              Federal and State                   Unknown


                                                              2018 pro-rated State and Federal tax
                                                                  refunds (earned income credit
                                                                  portion)                                                              Federal and State                   Unknown


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                              Surrender or refund
                                                                                                                                                                value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                 $5.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.



Official Form 106A/B                                                           Schedule A/B: Property                                                                             page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
            Case 19-00284-JMC-13                                    Doc 1             Filed 01/16/19                     EOD 01/16/19 15:48:40                       Pg 15 of 81
 Debtor 1         John Christopher Tullar
 Debtor 2         Amanda Ann Tullar                                                                                                     Case number (if known)

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                        $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                $70,900.00
 56. Part 2: Total vehicles, line 5                                                                             $7,000.00
 57. Part 3: Total personal and household items, line 15                                                        $1,870.00
 58. Part 4: Total financial assets, line 36                                                                        $5.00
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                        $8,875.00             Copy personal property total              $8,875.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                         $79,775.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                             page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
              Case 19-00284-JMC-13                          Doc 1         Filed 01/16/19            EOD 01/16/19 15:48:40                 Pg 16 of 81
 Fill in this information to identify your case:

 Debtor 1                 John Christopher Tullar
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Amanda Ann Tullar
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF INDIANA

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2005 Kia Sedona 130,000 miles                                   $1,200.00                                  $1,200.00     Ind. Code § 34-55-10-2(c)(2)
      Vehicle does not run properly
      Line from Schedule A/B: 3.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Refrigerator, stove, washer, dryer,                                 $950.00                                  $950.00     Ind. Code § 34-55-10-2(c)(2)
      bedroom furniture, living room
      furniture, microwave, stereo, desk,                                                  100% of fair market value, up to
      and other household goods located                                                    any applicable statutory limit
      at Debtors' residence.
      Line from Schedule A/B: 6.1

      TV(s), media player(s), computer and                                $370.00                                  $370.00     Ind. Code § 34-55-10-2(c)(2)
      peripherals & other misc. electronics
      located at Debtors' residence.                                                       100% of fair market value, up to
      Line from Schedule A/B: 7.1                                                          any applicable statutory limit

      Clothing located at Debtors'                                        $500.00                                  $500.00     Ind. Code § 34-55-10-2(c)(2)
      residence
      Line from Schedule A/B: 11.1                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit

      Jewelry located at Debtors'                                          $50.00                                   $50.00     Ind. Code § 34-55-10-2(c)(2)
      residence
      Line from Schedule A/B: 12.1                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 19-00284-JMC-13                            Doc 1        Filed 01/16/19            EOD 01/16/19 15:48:40                     Pg 17 of 81
 Debtor 1    John Christopher Tullar
 Debtor 2    Amanda Ann Tullar                                                                           Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Social Secuirty acct 9807: Direct                                      $5.00                                     $5.00       Ind. Code § 34-55-10-2(c)(3)
     Express
     Line from Schedule A/B: 17.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Federal and State: 2018 pro-rated                                Unknown                                      $795.00        Ind. Code § 34-55-10-2(c)(3)
     State and Federal tax refunds
     (non-earned income credit portion)                                                    100% of fair market value, up to
     Line from Schedule A/B: 28.1                                                          any applicable statutory limit

     Federal and State: 2018 pro-rated                                Unknown                                                     Ind. Code § 34-55-10-2(c)(11)
     State and Federal tax refunds
     (earned income credit portion)                                                        100% of fair market value, up to
     Line from Schedule A/B: 28.2                                                          any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 19-00284-JMC-13                          Doc 1          Filed 01/16/19                  EOD 01/16/19 15:48:40                    Pg 18 of 81
 Fill in this information to identify your case:

 Debtor 1                   John Christopher Tullar
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Amanda Ann Tullar
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF INDIANA

 Case number
 (if known)                                                                                                                                         Check if this is an
                                                                                                                                                    amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                           12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                              Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As     Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                    Do not deduct the      that supports this      portion
                                                                                                              value of collateral.   claim                   If any
 2.1     CAPITAL ONE BANK                         Describe the property that secures the claim:                     $2,402.56              $70,900.00            $2,402.56
         Creditor's Name                          518 North Johnson Avenue
                                                  Bloomington, IN 47404 Monroe
                                                  County
                                                  One story, two bedroom home on
                                                  lot located at 518 North Johnson
                                                  Avenue, Bloomington, In
                                                  47404-2876, Monroe County.
                                                  Debtor(s) originally paid $63,000 in
         C/O HIGHEST                              2007.
         EXECUTIVE OFFICER                        Debtor(s)' reside
                                                  As of the date you file, the claim is: Check all that
         4851 COX ROAD                            apply.
         Glen Allen, VA 23060                         Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

                                 Judgment
                                 issued
 Date debt was incurred          2/20/2018                 Last 4 digits of account number        2567


 2.2     J.D. Byrider/CNAC                        Describe the property that secures the claim:                   $11,432.00                 $5,800.00           $5,632.00
         Creditor's Name                          2009 Kia Sportage 100,000 miles
         Attn: Bankruptcy
         12802 Hamilton Crossing
                                                  As of the date you file, the claim is: Check all that
         Blvd                                     apply.
         Carmel, IN 46032                             Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.

Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 19-00284-JMC-13                              Doc 1           Filed 01/16/19                  EOD 01/16/19 15:48:40         Pg 19 of 81

 Debtor 1 John Christopher Tullar                                                                             Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Amanda Ann Tullar
               First Name                  Middle Name                      Last Name



    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Purchase Money Security
       community debt

                                 Opened
                                 12/2017
                                 Last Active
 Date debt was incurred          11/15/18                    Last 4 digits of account number         9793


         LVNV FUNDING LLC
 2.3                                                                                                                     $781.17       $70,900.00         $781.17
         ATTN: Highest Officer                      Describe the property that secures the claim:
         Creditor's Name                            518 North Johnson Avenue
                                                    Bloomington, IN 47404 Monroe
                                                    County
                                                    One story, two bedroom home on
                                                    lot located at 518 North Johnson
                                                    Avenue, Bloomington, In
                                                    47404-2876, Monroe County.
                                                    Debtor(s) originally paid $63,000 in
         c/o CORPORATION                            2007.
         SERVICE COMPANY                            Debtor(s)' reside
                                                    As of the date you file, the claim is: Check all that
         251 E OHIO ST STE 500                      apply.
         Indianapolis, IN 46204                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Judgment
                                 issued
 Date debt was incurred          1/17/18                     Last 4 digits of account number         2402


         Rushmore Loan
 2.4                                                                                                                 $93,005.19        $70,900.00     $22,105.19
         Management Services                        Describe the property that secures the claim:
         Creditor's Name                            518 North Johnson Avenue
                                                    Bloomington, IN 47404 Monroe
                                                    County
                                                    One story, two bedroom home on
                                                    lot located at 518 North Johnson
                                                    Avenue, Bloomington, In
                                                    47404-2876, Monroe County.
                                                    Debtor(s) originally paid $63,000 in
                                                    2007.
         for MTGLQ Investors L.P.                   Debtor(s)' reside
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 52708                             apply.
         Irvine, CA 92619                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed


Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1         Filed 01/16/19                   EOD 01/16/19 15:48:40                         Pg 20 of 81

 Debtor 1 John Christopher Tullar                                                                          Case number (if known)
              First Name                Middle Name                      Last Name
 Debtor 2 Amanda Ann Tullar
              First Name                Middle Name                      Last Name


 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
    Debtor 1 only                                     An agreement you made (such as mortgage or secured
                                                       car loan)
    Debtor 2 only
    Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another           Judgment lien from a lawsuit
    Check if this claim relates to a                  Other (including a right to offset)   Real Estate Mortgage
    community debt

                              Opened
                              5/22/07
                              Last Active
 Date debt was incurred       04/14                       Last 4 digits of account number         9505,0029



   Add the dollar value of your entries in Column A on this page. Write that number here:                                 $107,620.92
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                $107,620.92

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

        Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?   2.2
        J.D. Byrider/CNAC
        7400 N Shadeland Ave                                                                       Last 4 digits of account number
        Indianapolis, IN 46250

        Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?   2.4
        MTGLQ Investors L.P.
        ATTN: Highest Officer                                                                      Last 4 digits of account number
        200 West Street
        New York, NY 10282

        Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?   2.4
        Seterus, Inc.
        14523 Sw Millikan Way                                                                      Last 4 digits of account number   7015
        Beaverton, OR 97005

        Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?   2.4
        Seterus, Inc.
        Attn: Bankruptcy                                                                           Last 4 digits of account number   7015
        Po Box 1077
        Hartford, CT 06143




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                    page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
              Case 19-00284-JMC-13                          Doc 1           Filed 01/16/19                EOD 01/16/19 15:48:40                           Pg 21 of 81
 Fill in this information to identify your case:

 Debtor 1                   John Christopher Tullar
                            First Name                      Middle Name                       Last Name

 Debtor 2                   Amanda Ann Tullar
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF INDIANA

 Case number
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.
 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          ALLIED COLLECTION SERVICE INC                           Last 4 digits of account number         5221                                                           $805.66
              Nonpriority Creditor's Name
              ATTN: CEO c/o Reg Agt SEAN                              When was the debt incurred?             2005
              THOMASSON
              50 WASHINGTON ST
              Columbus, IN 47201
              Number Street City State ZIp Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                                                                                           Civil collections v. wife and co-debtor (not
                  Yes                                                     Other. Specify   husband)




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                              23505                                                Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1         Filed 01/16/19               EOD 01/16/19 15:48:40                        Pg 22 of 81
 Debtor 1 John Christopher Tullar
 Debtor 2 Amanda Ann Tullar                                                                              Case number (if known)

 4.2      AT&T Mobility                                              Last 4 digits of account number       2659                                               $2,122.34
          Nonpriority Creditor's Name
          P.O. Box 6416                                              When was the debt incurred?           2018 and before
          Carol Stream, IL 60197-6416
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   In collections


 4.3      At&t U-Verse                                               Last 4 digits of account number       4139                                               $2,702.00
          Nonpriority Creditor's Name
          P.O. Box 5014                                              When was the debt incurred?           2018 and before
          Carol Stream, IL 60197
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   In collections


 4.4      Athletic & Therapeutic Inst                                Last 4 digits of account number       2895                                                   $90.00
          Nonpriority Creditor's Name
          4947 Paysphere Circle                                      When was the debt incurred?           2018 and before
          Chicago, IL 60674
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 2 of 20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1         Filed 01/16/19               EOD 01/16/19 15:48:40                        Pg 23 of 81
 Debtor 1 John Christopher Tullar
 Debtor 2 Amanda Ann Tullar                                                                              Case number (if known)

 4.5      Barclays Bank Delaware                                     Last 4 digits of account number       3089                                                 $872.00
          Nonpriority Creditor's Name
          Attn: Correspondence                                                                             Opened 12/14 Last Active
          Po Box 8801                                                When was the debt incurred?           08/16
          Wilmington, DE 19899
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card in collections


          BLOOMINGTON ACCOUNTS
 4.6      SERVICE INC.                                               Last 4 digits of account number       2289                                               $1,390.47
          Nonpriority Creditor's Name
          ATTN: Highest Officer                                      When was the debt incurred?           2009
          321 S. GRANT, BOX 2021
          Bloomington, IN 47401
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Civil collections v. wife only


 4.7      Bloomington Anesthesiologists                              Last 4 digits of account number       1167                                                 $334.00
          Nonpriority Creditor's Name
          C/O CIPROMS, Inc. Attn:                                    When was the debt incurred?           2018 and before
          Compliance
          3600 Woodview trace, 4th Floor
          Indianapolis, IN 46268
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical in collections




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 3 of 20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1         Filed 01/16/19               EOD 01/16/19 15:48:40                        Pg 24 of 81
 Debtor 1 John Christopher Tullar
 Debtor 2 Amanda Ann Tullar                                                                              Case number (if known)

 4.8      Bloomington Bone & Joint Clinic                            Last 4 digits of account number       9230                                                 $577.89
          Nonpriority Creditor's Name
          639 South Walker Street, Suite E                           When was the debt incurred?           2018 and before
          Bloomington, IN 47403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical in collections


          Bloomington Endoscopy Center
 4.9      LLC                                                        Last 4 digits of account number       0700                                                 $431.50
          Nonpriority Creditor's Name
          550 Landmark Avenue                                        When was the debt incurred?           2006
          Bloomington, IN 47402-0550
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Civil collections v. wife only


 4.1      Bloomington Hospital and
 0        Healthcare Sys.                                            Last 4 digits of account number       0227                                               $1,304.00
          Nonpriority Creditor's Name
          P.O. Box 1149                                              When was the debt incurred?           2018 and before
          Bloomington, IN 47402-2997
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical in collections




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 4 of 20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1         Filed 01/16/19               EOD 01/16/19 15:48:40                        Pg 25 of 81
 Debtor 1 John Christopher Tullar
 Debtor 2 Amanda Ann Tullar                                                                              Case number (if known)

 4.1
 1        Bloomington Housing Authority                              Last 4 digits of account number       2575                                               $1,500.00
          Nonpriority Creditor's Name
          1007 North Summitt Street                                  When was the debt incurred?           2012
          Bloomington, IN 47401
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Civil collections v. wife only


 4.1
 2        Capital One                                                Last 4 digits of account number       1629                                                 $454.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 11/00 Last Active
          Po Box 30285                                               When was the debt incurred?           04/04
          Salt Lake City, UT 84130
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card in collections


 4.1
 3        Capital One                                                Last 4 digits of account number       6742                                               $2,517.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 11/14 Last Active
          Po Box 30285                                               When was the debt incurred?           07/16
          Salt Lake City, UT 84130
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 5 of 20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1         Filed 01/16/19               EOD 01/16/19 15:48:40                        Pg 26 of 81
 Debtor 1 John Christopher Tullar
 Debtor 2 Amanda Ann Tullar                                                                              Case number (if known)

 4.1      CHECK INTO CASH OF INDIANA,
 4        LLC                                                        Last 4 digits of account number       2795                                                 $677.00
          Nonpriority Creditor's Name
          ATTN CEO c/o Reg Agt CT CORP                               When was the debt incurred?           2018 and before
          SYS
          150 West Market Street, Suite 800
          Indianapolis, IN 46204
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   In collections


 4.1
 5        Comenitybank/hottpic                                       Last 4 digits of account number       7531                                                 $324.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                                                            Opened 07/18 Last Active
          Po Box 182125                                              When was the debt incurred?           12/18
          Columbus, OH 43218
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.1
 6        Credit One Bank                                            Last 4 digits of account number       0367                                                 $924.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 11/14 Last Active
          Po Box 98873                                               When was the debt incurred?           09/16
          Las Vegas, NV 89193
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card in collections




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 6 of 20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1         Filed 01/16/19               EOD 01/16/19 15:48:40                        Pg 27 of 81
 Debtor 1 John Christopher Tullar
 Debtor 2 Amanda Ann Tullar                                                                              Case number (if known)

 4.1
 7        Dept of Ed / Navient                                       Last 4 digits of account number       0223                                             $64,934.00
          Nonpriority Creditor's Name
          Attn: Claims Dept                                                                                Opened 10/05 Last Active
          Po Box 9635                                                When was the debt incurred?           07/18
          Wilkes Barr, PA 18773
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational
 4.1
 8        Don Baker, D.D.S.                                          Last 4 digits of account number       2538                                                 $113.78
          Nonpriority Creditor's Name
          4217 East Third Street                                     When was the debt incurred?           2018 and before
          Bloomington, IN 47401
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.1      Estate of John Bradley Grow
 9        (deceased)                                                 Last 4 digits of account number       0548                                                     $0.00
          Nonpriority Creditor's Name
          3636 THORNCREST DR                                         When was the debt incurred?           2019 or before
          Indianapolis, IN 46234-1447
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Ex-spouse and co-debtor




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 7 of 20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1         Filed 01/16/19               EOD 01/16/19 15:48:40                        Pg 28 of 81
 Debtor 1 John Christopher Tullar
 Debtor 2 Amanda Ann Tullar                                                                              Case number (if known)

 4.2
 0        First Premier Bank                                         Last 4 digits of account number       2752                                                 $560.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 12/14 Last Active
          Po Box 5524                                                When was the debt incurred?           10/16
          Sioux Falls, SD 57117
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card in collections


 4.2
 1        First Premier Bank                                         Last 4 digits of account number       1061                                                 $839.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 04/16 Last Active
          Po Box 5524                                                When was the debt incurred?           09/16
          Sioux Falls, SD 57117
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.2
 2        Indiana MRI                                                Last 4 digits of account number       4518                                                     $0.00
          Nonpriority Creditor's Name
          P.O. Box 7160 Dept. 105                                    When was the debt incurred?           2005
          Indianapolis, IN 46207
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Civil collections v. wife only; Probably paid
                                                                                         in fullbut listed in case balance owed
              Yes                                                       Other. Specify   (public records unclear)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 8 of 20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1         Filed 01/16/19               EOD 01/16/19 15:48:40                        Pg 29 of 81
 Debtor 1 John Christopher Tullar
 Debtor 2 Amanda Ann Tullar                                                                              Case number (if known)

 4.2
 3        Indiana University Credit Union                            Last 4 digits of account number       Tullar                                               $665.94
          Nonpriority Creditor's Name
          Wnslow Road Branch                                         When was the debt incurred?           2018 and before
          105 East Winslow Road
          Bloomington, IN 47401
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Bank Fees


 4.2
 4        IU Credit Union                                            Last 4 digits of account number       4633                                                 $744.56
          Nonpriority Creditor's Name
          ATTN: Highest Officer                                      When was the debt incurred?           2013
          105 East Winslow Road
          Bloomington, IN 47402
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Civil collections v. wife only


 4.2
 5        IU Health                                                  Last 4 digits of account number       hers                                               $2,056.00
          Nonpriority Creditor's Name
          P.O. Box 1149                                              When was the debt incurred?           2018 and before
          Bloomington, IN 47402-1149
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical in collections




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 9 of 20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1         Filed 01/16/19               EOD 01/16/19 15:48:40                        Pg 30 of 81
 Debtor 1 John Christopher Tullar
 Debtor 2 Amanda Ann Tullar                                                                              Case number (if known)

 4.2
 6        Ivy Tech Community College-Blgtn                           Last 4 digits of account number       Tullar                                               $257.41
          Nonpriority Creditor's Name
          200 Daniels Way                                            When was the debt incurred?           2018 and before
          Bloomington, IN 47404
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Fees


 4.2
 7        Laboratory Corporation of America                          Last 4 digits of account number       9844                                                     $4.00
          Nonpriority Creditor's Name
          P.O. Box 2240                                              When was the debt incurred?           2018 and before
          Burlington, NC 27216-2240
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   In collections


 4.2
 8        Merrick Bank/CardWorks                                     Last 4 digits of account number       9560                                                 $774.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 11/14 Last Active
          Po Box 9201                                                When was the debt incurred?           8/12/16
          Old Bethpage, NY 11804
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 10 of 20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1         Filed 01/16/19               EOD 01/16/19 15:48:40                        Pg 31 of 81
 Debtor 1 John Christopher Tullar
 Debtor 2 Amanda Ann Tullar                                                                              Case number (if known)

 4.2
 9        Navient                                                    Last 4 digits of account number       0127                                             $52,549.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 01/00 Last Active
          Po Box 9000                                                When was the debt incurred?           12/18
          Wiles-Barr, PA 18773
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational
 4.3
 0        PREMIER HEALTHCARE, LLC                                    Last 4 digits of account number       2902                                                 $519.72
          Nonpriority Creditor's Name
          ATTN: Highest Officer                                      When was the debt incurred?           2018 and before
          550 South Landmark Avenue
          Bloomington, IN 47403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.3
 1        Progressive Insurance                                      Last 4 digits of account number       hers                                                 $259.00
          Nonpriority Creditor's Name
          6300 Wilson Mills                                          When was the debt incurred?           2018 and before
          Mayfield, OH 44143
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   In collections




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 11 of 20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1         Filed 01/16/19               EOD 01/16/19 15:48:40                        Pg 32 of 81
 Debtor 1 John Christopher Tullar
 Debtor 2 Amanda Ann Tullar                                                                              Case number (if known)

 4.3
 2        QVC Card                                                   Last 4 digits of account number       4218                                                 $160.50
          Nonpriority Creditor's Name
          Box 1900                                                   When was the debt incurred?           2018 and before
          Westchester, PA 19380
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases in collections


 4.3
 3        Republic Waste Services                                    Last 4 digits of account number       3871                                                 $130.00
          Nonpriority Creditor's Name
          Hoosier Disposal                                           When was the debt incurred?           2018 and before
          6660 South Highway 37
          Bloomington, IN 47403
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   In collections


 4.3
 4        Riley Hospital for Children-IU health                      Last 4 digits of account number       6838                                                 $285.00
          Nonpriority Creditor's Name
          705 Riley Hospital Drive                                   When was the debt incurred?           2018 and before
          Indianapolis, IN 46202
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical in collections




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 12 of 20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1         Filed 01/16/19               EOD 01/16/19 15:48:40                        Pg 33 of 81
 Debtor 1 John Christopher Tullar
 Debtor 2 Amanda Ann Tullar                                                                              Case number (if known)

 4.3
 5        Southern Indiana Pediatrics                                Last 4 digits of account number       7960                                                   $75.00
          Nonpriority Creditor's Name
          350 Landmark Avenue                                        When was the debt incurred?           2018 and before
          Bloomington, IN 47404
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical service


 4.3
 6        Southern Indiana Physicians                                Last 4 digits of account number       2587                                                 $458.00
          Nonpriority Creditor's Name
          P.O. Box 1329                                              When was the debt incurred?           2018 and before
          Bloomington, IN 47402
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical in collections


 4.3      Southern Indiana Radiological
 7        Assoc.                                                     Last 4 digits of account number       7413                                                   $20.10
          Nonpriority Creditor's Name
          500 Landmark Ave.                                          When was the debt incurred?           2018 and before
          P.O. Box 4366
          Bloomington, IN 47402-4366
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Service




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 13 of 20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1         Filed 01/16/19               EOD 01/16/19 15:48:40                        Pg 34 of 81
 Debtor 1 John Christopher Tullar
 Debtor 2 Amanda Ann Tullar                                                                              Case number (if known)

 4.3
 8        Sprint                                                     Last 4 digits of account number       7345                                               $1,444.00
          Nonpriority Creditor's Name
          4900 West 95th Street                                      When was the debt incurred?           2018 and before
          Oak Lawn, IL 60453-2542
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   In collections


 4.3
 9        STATE FARM INSURANCE CO.                                   Last 4 digits of account number       1744                                               Unknown
          Nonpriority Creditor's Name
          ATTN: Highest Officer                                      When was the debt incurred?           2010
          One State Farm Plaza
          Bloomington, IL 61710
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Civil collections v. wife only; Lawsuit
                                                                                         dismissed by 41(e) but the underlying debt
              Yes                                                       Other. Specify   is still possibly owed

 4.4
 0        Teachers Credit Union                                      Last 4 digits of account number       2170                                               $7,448.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 01/12 Last Active
          Po Box 1395                                                When was the debt incurred?           12/27/12
          South Bend, IN 46624
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Deficiency balance due after the sale of
              Yes                                                       Other. Specify   Automobile



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 14 of 20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1         Filed 01/16/19               EOD 01/16/19 15:48:40                        Pg 35 of 81
 Debtor 1 John Christopher Tullar
 Debtor 2 Amanda Ann Tullar                                                                              Case number (if known)

 4.4
 1         US Dept of Education                                      Last 4 digits of account number       9782                                                     $0.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                                                                Opened 10/28/05 Last Active
           Po Box 16448                                              When was the debt incurred?           9/30/11
           Saint Paul, MN 55116
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational
 4.4
 2         Verizon                                                   Last 4 digits of account number       7003                                               $2,982.00
           Nonpriority Creditor's Name
           Bankruptcy Administration                                 When was the debt incurred?           2018 and before
           404 Brock Drive
           Bloomington, IL 61701
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   In collections


 4.4
 3         Wendy Kinsey Corning M.D., LLC                            Last 4 digits of account number       0143                                                 $371.71
           Nonpriority Creditor's Name
           383 South Park Ridge Road                                 When was the debt incurred?           2014
           Bloomington, IN 47401-8574
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Civil collections v. wife only

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 15 of 20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1         Filed 01/16/19                EOD 01/16/19 15:48:40                         Pg 36 of 81
 Debtor 1 John Christopher Tullar
 Debtor 2 Amanda Ann Tullar                                                                              Case number (if known)

   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ALLIED COLLECTION SERVICE INC                                 Line 4.37 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: CEO c/o Reg Agt SEAN                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 THOMASSON
 50 WASHINGTON ST
 Columbus, IN 47201
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ALLIED COLLECTION SERVICE INC                                 Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: CEO c/o Reg Agt SEAN                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 THOMASSON
 50 WASHINGTON ST
 Columbus, IN 47201
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Barclays Bank Delaware                                        Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.o. Box 8803                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19899
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One                                                   Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 15000 Capital One Dr                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Richmond, VA 23238
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One                                                   Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 15000 Capital One Dr                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Richmond, VA 23238
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Cascade Capital                                               Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 3450 Oakton St                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Skokie, IL 60076
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chase Receivables                                             Line 4.42 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1247 Broadway                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Sonoma, CA 95476
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Choice Recovery                                               Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1550 Old Henderson Road                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 100
 Columbus, OH 43220
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Coast to Coast Financial Solutions                            Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 101 Hodencamp Rd Ste 120
 Thousand Oaks, CA 91360
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 COLLECTION ASSOCIATES                                         Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Highest Officer                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 349
 Greensburg, IN 47240
                                                               Last 4 digits of account number


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 16 of 20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1         Filed 01/16/19                EOD 01/16/19 15:48:40                         Pg 37 of 81
 Debtor 1 John Christopher Tullar
 Debtor 2 Amanda Ann Tullar                                                                              Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Comenitybank/hottpic                                          Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 182789                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43218
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Convergent Outsourcing, Inc.                                  Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 9004
 Renton, WA 98057
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Collection Services                                    Line 4.31 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 725 Canton St
 Norwood, MA 02062
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit One Bank                                               Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 98875                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Las Vegas, NV 89193
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Debt Recovery Solution                                        Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 9003
 Syosset, NY 11791
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Debt Recovery Solutions, LLC                                  Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 9001                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Westbury, NY 11590-9001
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Dept of Ed / Navient                                          Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 9635                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Wilkes Barre, PA 18773
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Diversified Consultants, Inc.                                 Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 551268
 Jacksonville, FL 32255
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 EOS CCA                                                       Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 556                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Norwell, MA 02061-0556
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First National Collection Bureau,                             Line 4.20 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Inc.                                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 3631 Warren Way
 Reno, NV 89509
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Premier Bank                                            Line 4.20 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 601 S Minnesota Ave                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57104
Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 17 of 20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1         Filed 01/16/19                EOD 01/16/19 15:48:40                         Pg 38 of 81
 Debtor 1 John Christopher Tullar
 Debtor 2 Amanda Ann Tullar                                                                              Case number (if known)

                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Premier Bank                                            Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 601 S Minnesota Ave                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57104
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 G. L. A. Collection Company                                   Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 588
 Greensburg, IN 47240
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 IMC CREDIT SERVICES, LLC                                      Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: Highest                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Officer,CORPORATION SVC CO
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 IMC Credit Services, LLC                                      Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 20636
 Indianapolis, IN 46220
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jefferson Capital Systems, LLC                                Line 4.42 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 1999                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Cloud, MN 56302
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 LCA Collections                                               Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 2240                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Burlington, NC 27216-2240
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 LVNV Funding/Resurgent Capital                                Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 10497
 Greenville, SC 29603
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Merrick Bank/CardWorks                                        Line 4.28 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 9201                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Old Bethpage, NY 11804
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nationwide Credit Corp.                                       Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 9156                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 5503 Cherokee Ave. #200
 Alexandria, VA 22312
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Navient                                                       Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 123 S Justison St                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19801
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Penn Credit Corporation                                       Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 988                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 18 of 20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1         Filed 01/16/19                EOD 01/16/19 15:48:40                         Pg 39 of 81
 Debtor 1 John Christopher Tullar
 Debtor 2 Amanda Ann Tullar                                                                              Case number (if known)

 Harrisburg, PA 17108-0988
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery                                            Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Po Box 41021                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23541
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery                                            Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 41021                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23541
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Receivables Performance                                       Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Management                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 20816 44th Avenue
 Lynnwood, WA 98036
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Statewide Credit Association                                  Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Po Box 20508                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Indianapolis, IN 46220
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Statewide Credit Association                                  Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Po Box 20508                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Indianapolis, IN 46220
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Teachers Credit Union                                         Line 4.40 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 110 S Main St                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 South Bend, IN 46601
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Dept of Education                                          Line 4.41 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 5609                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Greenville, TX 75403
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                  117,483.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                         0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                         0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.       $                    37,193.58

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 19 of 20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1           Filed 01/16/19     EOD 01/16/19 15:48:40             Pg 40 of 81
 Debtor 1 John Christopher Tullar
 Debtor 2 Amanda Ann Tullar                                                                     Case number (if known)

                              here.

                        6j.   Total Nonpriority. Add lines 6f through 6i.                          6j.      $            154,676.58




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                   Page 20 of 20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 19-00284-JMC-13                            Doc 1         Filed 01/16/19        EOD 01/16/19 15:48:40                 Pg 41 of 81
 Fill in this information to identify your case:

 Debtor 1                  John Christopher Tullar
                           First Name                         Middle Name             Last Name

 Debtor 2                  Amanda Ann Tullar
 (Spouse if, filing)       First Name                         Middle Name             Last Name


 United States Bankruptcy Court for the:               SOUTHERN DISTRICT OF INDIANA

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Comcast Cable                                                               ISP & Cable - Debtor(s) intend to honor and assume
               One Comcast Center
               Philadelphia, PA 19103

     2.2       Straight Talk, Inc                                                          Cell - Debtor(s) intend to honor and assume
               9700 NW 112th Avenue
               Miami, FL 33178

     2.3       Trac-Phone                                                                  Cell - Debtor(s) intend to honor and assume
               KVH Headquarters
               50 Enterprise Center
               Middletown, RI 02842-5279




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-00284-JMC-13                               Doc 1         Filed 01/16/19        EOD 01/16/19 15:48:40          Pg 42 of 81
 Fill in this information to identify your case:

 Debtor 1                   John Christopher Tullar
                            First Name                           Middle Name             Last Name

 Debtor 2                   Amanda Ann Tullar
 (Spouse if, filing)        First Name                           Middle Name             Last Name


 United States Bankruptcy Court for the:                 SOUTHERN DISTRICT OF INDIANA

 Case number
 (if known)                                                                                                                         Check if this is an
                                                                                                                                    amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                          12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                                   Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                            Check all schedules that apply:


    3.1         Estate of John Bradley Grow (deceased)                                                      Schedule D, line
                3636 THORNCREST DR                                                                          Schedule E/F, line 4.1
                Indianapolis, IN 46234-1447
                                                                                                            Schedule G
                                                                                                          ALLIED COLLECTION SERVICE INC




Official Form 106H                                                                   Schedule H: Your Codebtors                                  Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
             Case 19-00284-JMC-13                  Doc 1       Filed 01/16/19          EOD 01/16/19 15:48:40                     Pg 43 of 81



Fill in this information to identify your case:

Debtor 1                      John Christopher Tullar

Debtor 2                      Amanda Ann Tullar
(Spouse, if filing)

United States Bankruptcy Court for the:       SOUTHERN DISTRICT OF INDIANA

Case number                                                                                              Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1      For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $             0.00    $              0.00

3.     Estimate and list monthly overtime pay.                                              3.    +$             0.00    +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $          0.00           $        0.00




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
           Case 19-00284-JMC-13                 Doc 1        Filed 01/16/19           EOD 01/16/19 15:48:40                        Pg 44 of 81


Debtor 1    John Christopher Tullar
Debtor 2    Amanda Ann Tullar                                                                     Case number (if known)



                                                                                                      For Debtor 1            For Debtor 2 or
                                                                                                                              non-filing spouse
      Copy line 4 here                                                                     4.         $              0.00     $             0.00

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $                0.00
      5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $                0.00
      5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $                0.00
      5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $                0.00
      5e.    Insurance                                                                     5e.        $              0.00     $                0.00
      5f.    Domestic support obligations                                                  5f.        $              0.00     $                0.00
      5g.    Union dues                                                                    5g.        $              0.00     $                0.00
      5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $                0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $                0.00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $                0.00
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00     $                0.00
      8b. Interest and dividends                                                           8b.        $              0.00     $                0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00     $                0.00
      8d. Unemployment compensation                                                        8d.        $              0.00     $                0.00
      8e. Social Security                                                                  8e.        $              0.00     $                0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:    Social Security income for children (death benefit)               8f.        $              0.00     $        3,584.00
      8g. Pension or retirement income                                                     8g.        $              0.00     $            0.00
                                               Pro-rated tax refunds incl. EIC
      8h.    Other monthly income. Specify:    portion                                     8h.+ $              163.67 + $                      0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $            163.67         $           3,584.00

10. Calculate monthly income. Add line 7 + line 9.                                     10. $               163.67 + $          3,584.00 = $           3,747.67
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                      0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                         12.    $          3,747.67
                                                                                                                                           Combined
                                                                                                                                           monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                         page 2
       Case 19-00284-JMC-13                        Doc 1           Filed 01/16/19            EOD 01/16/19 15:48:40                    Pg 45 of 81



Fill in this information to identify your case:

Debtor 1                 John Christopher Tullar                                                           Check if this is:
                                                                                                               An amended filing
Debtor 2                 Amanda Ann Tullar                                                                     A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   SOUTHERN DISTRICT OF INDIANA                                               MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Child                                14                   Yes
                                                                                                                                             No
                                                                                   Child                                15                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                                   0.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            120.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                              0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
       Case 19-00284-JMC-13                         Doc 1         Filed 01/16/19              EOD 01/16/19 15:48:40                        Pg 46 of 81


Debtor 1     John Christopher Tullar
Debtor 2     Amanda Ann Tullar                                                                         Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 325.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  45.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 300.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                980.00
8.    Childcare and children’s education costs                                                 8. $                                                 50.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                125.00
10.   Personal care products and services                                                    10. $                                                  85.00
11.   Medical and dental expenses                                                            11. $                                                 100.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 255.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  75.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    4.00
      15c. Vehicle insurance                                                               15c. $                                                  135.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       2,599.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       2,599.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               3,747.67
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              2,599.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              1,148.67

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: $3,584/mo of income is Social Security




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
              Case 19-00284-JMC-13                          Doc 1         Filed 01/16/19        EOD 01/16/19 15:48:40                 Pg 47 of 81




 Fill in this information to identify your case:

 Debtor 1                    John Christopher Tullar
                             First Name                     Middle Name             Last Name

 Debtor 2                    Amanda Ann Tullar
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF INDIANA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ John Christopher Tullar                                               X   /s/ Amanda Ann Tullar
              John Christopher Tullar                                                   Amanda Ann Tullar
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       January 16, 2019                                               Date     January 16, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 19-00284-JMC-13                          Doc 1         Filed 01/16/19             EOD 01/16/19 15:48:40                   Pg 48 of 81



 Fill in this information to identify your case:

 Debtor 1                  John Christopher Tullar
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Amanda Ann Tullar
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF INDIANA

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 For the calendar year before that:                   Wages, commissions,                         $3,889.20          Wages, commissions,                        $0.00
 (January 1 to December 31, 2017 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1        Filed 01/16/19             EOD 01/16/19 15:48:40                   Pg 49 of 81
 Debtor 1      John Christopher Tullar
 Debtor 2      Amanda Ann Tullar                                                                           Case number (if known)


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income              Gross income
                                                   Describe below.                  each source                    Describe below.                (before deductions
                                                                                    (before deductions and                                        and exclusions)
                                                                                    exclusions)
 For the calendar year before that:                Federal Tax Refund                             $1,683.00
 (January 1 to December 31, 2017 )


                                                   State Tax Refund                                 $281.00


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       J.D. Byrider/CNAC                                         $380/mo                        $1,140.00          $11,432.00          Mortgage
       Attn: Bankruptcy                                                                                                                Car
       12802 Hamilton Crossing Blvd
                                                                                                                                       Credit Card
       Carmel, IN 46032
                                                                                                                                       Loan Repayment
                                                                                                                                       Suppliers or vendors
                                                                                                                                       Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1        Filed 01/16/19             EOD 01/16/19 15:48:40                  Pg 50 of 81
 Debtor 1      John Christopher Tullar
 Debtor 2      Amanda Ann Tullar                                                                           Case number (if known)


      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       MTGLQ Investors L.P., Formerly                            Foreclosure;               Monroe Circuit Court 1                     Pending
       Known As Federal National                                 Plaintiff's attorney       324 Justice Building                       On appeal
       Mortgage Association v. John                              is: Stacy J DeLee          301 North College Avenue
                                                                                                                                       Concluded
       Tullar                                                    #2554671, Lead,            Bloomington, IN 47404
       53C01-1701-MF-000029                                      Retained
                                                                 Attorney address
                                                                 MERCER
                                                                 BELANGER
                                                                 One Indiana
                                                                 Square
                                                                 Suite 1500
                                                                 Indianapolis, IN
                                                                 46204
                                                                 Attorney phone
                                                                 317-636-3551(W)

       Capital One Bank Usa N A vs JOHN                          Civil; Plaintiff's         Monroe Circuit Court 4                     Pending
       TULLAR                                                    attorney is:               321 Justice Building                       On appeal
       53C04-1712-SC-002567                                      Amanda Marie               301 North College Avenue
                                                                                                                                       Concluded
                                                                 Sneathen                   Bloomington, IN 47404
                                                                 #3276371, Lead,
                                                                 Retained
                                                                 Attorney address
                                                                 STENGER &
                                                                 STENGER PC
                                                                 2618 East Paris
                                                                 Avenue SE
                                                                 Grand Rapids, MI
                                                                 49546
                                                                 Attorney phone
                                                                 616-988-2280(W)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1        Filed 01/16/19             EOD 01/16/19 15:48:40                  Pg 51 of 81
 Debtor 1      John Christopher Tullar
 Debtor 2      Amanda Ann Tullar                                                                           Case number (if known)


       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       Lvnv Funding Llc vs JOHN                                  Civil; Plaintiff's         Monroe Circuit Court 4                     Pending
       TULLAR                                                    attorney is:               321 Justice Building                       On appeal
       53C04-1711-SC-002402                                      Denise Marie               301 North College Avenue
                                                                                                                                       Concluded
                                                                 Hallett                    Bloomington, IN 47404
                                                                 #840645, Retained
                                                                 Attorney address
                                                                 STENGER &
                                                                 STENGER PC
                                                                 2618 East Paris
                                                                 Avenue SE
                                                                 Grand Rapids, MI
                                                                 49546
                                                                 Attorney phone
                                                                 616-988-2280(W)

       Wendy Kinsey Corning, M.D. LLC                            Civil; Plaintiff's         Monroe Circuit Court 4                     Pending
       vs AMANDA GROW (Tullar)                                   attorney is:               321 Justice Building                       On appeal
       53C04-1401-SC-000143                                      Michael L Carmin           301 North College Avenue
                                                                                                                                       Concluded
                                                                 #1233153,                  Bloomington, IN 47404
                                                                 Retained
                                                                 Attorney address
                                                                 CarminParker PC
                                                                 116 W 6th Street ,
                                                                 Suite 200
                                                                 P O Box 2639
                                                                 Bloomington, IN
                                                                 47402
                                                                 Attorney phone
                                                                 812-332-6556(W)

       IU Credit Union vs AMANDA                                 Civil; Plaintiff's         Monroe Circuit Court 4                     Pending
       TULLAR                                                    attorney is: (none)        321 Justice Building                       On appeal
       53C04-1312-SC-004633                                                                 301 North College Avenue
                                                                                                                                       Concluded
                                                                                            Bloomington, IN 47404

       Bloomington Accounts v. Amanda                            Civil; Plaintiff's         Monroe Circuit Court 8                     Pending
       Tullar                                                    attorney is: Alan          320 Justice Building                       On appeal
       53C08-0905-SC-02289                                       Syfert                     301 North College Avenue
                                                                                                                                       Concluded
                                                                 #196753, Retained          Bloomington, IN 47404
                                                                 Attorney address
                                                                 P.O. Box 1471
                                                                 Bloomington, IN
                                                                 47402-1471
                                                                 Attorney phone
                                                                 812-339-3687(W)

       Bloominton Housing Authority vs                           Civil; Plaintiff's         Monroe Circuit Court 8                     Pending
       AMANDA GROW                                               attorney is: (none)        320 Justice Building                       On appeal
       53C08-1208-SC-002575                                                                 301 North College Avenue
                                                                                                                                       Concluded
                                                                                            Bloomington, IN 47404




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1        Filed 01/16/19             EOD 01/16/19 15:48:40                   Pg 52 of 81
 Debtor 1      John Christopher Tullar
 Debtor 2      Amanda Ann Tullar                                                                           Case number (if known)


       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Bloomington Endoscopy Center                              Civil; Plaintiff's         Monroe Circuit Court 8                      Pending
       LLC v. Amanda Grow (Tullar)                               attorney is: Jason         320 Justice Building                        On appeal
       53C08-0601-SC-00700                                       L McAuley                  301 North College Avenue
                                                                                                                                        Concluded
                                                                 #2246253,                  Bloomington, IN 47404
                                                                 Retained
                                                                 Attorney address
                                                                 Koch & McAuley
                                                                 P.C.
                                                                 PO Box 1030
                                                                 Bloomington, IN
                                                                 47402-1030
                                                                 Attorney phone
                                                                 812-337-3120(W)

       Allied Collection Svc. v. Amanda                          Civil; Plaintiff's         Monroe Circuit Court 4                      Pending
       Grow (Tullar)                                             attorney is: Jawn          321 Justice Building                        On appeal
       53C04-0511-SC-05221                                       J Bauer                    301 North College Avenue
                                                                                                                                        Concluded
                                                                 #390153, Retained          Bloomington, IN 47404
                                                                 Attorney address
                                                                 Bauer & Densford
                                                                 P O Box 1332
                                                                 Bloomington, IN
                                                                 47402-1332
                                                                 Attorney phone
                                                                 812-334-0600(W)


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1        Filed 01/16/19             EOD 01/16/19 15:48:40                    Pg 53 of 81
 Debtor 1      John Christopher Tullar
 Debtor 2      Amanda Ann Tullar                                                                           Case number (if known)


14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                       Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your       Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                            lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       MoneySharp.org                                                                                                         January 2019                  $10.00
       https://moneysharp.org/home.aspx


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1        Filed 01/16/19                     EOD 01/16/19 15:48:40              Pg 54 of 81
 Debtor 1      John Christopher Tullar
 Debtor 2      Amanda Ann Tullar                                                                                Case number (if known)


 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of             Type of account or           Date account was            Last balance
       Address (Number, Street, City, State and ZIP              account number               instrument                   closed, sold,           before closing or
       Code)                                                                                                               moved, or                        transfer
                                                                                                                           transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                                 have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                         have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                           Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1        Filed 01/16/19               EOD 01/16/19 15:48:40                    Pg 55 of 81
 Debtor 1      John Christopher Tullar
 Debtor 2      Amanda Ann Tullar                                                                                Case number (if known)


25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                   Status of the
       Case Number                                                   Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                 Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                     Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1        Filed 01/16/19             EOD 01/16/19 15:48:40             Pg 56 of 81
 Debtor 1      John Christopher Tullar
 Debtor 2      Amanda Ann Tullar                                                                           Case number (if known)



 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ John Christopher Tullar                                             /s/ Amanda Ann Tullar
 John Christopher Tullar                                                 Amanda Ann Tullar
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date     January 16, 2019                                               Date     January 16, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1    Filed 01/16/19       EOD 01/16/19 15:48:40            Pg 57 of 81

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1    Filed 01/16/19          EOD 01/16/19 15:48:40             Pg 58 of 81



        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1    Filed 01/16/19         EOD 01/16/19 15:48:40            Pg 59 of 81

        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1    Filed 01/16/19         EOD 01/16/19 15:48:40            Pg 60 of 81

                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 19-00284-JMC-13                            Doc 1      Filed 01/16/19        EOD 01/16/19 15:48:40                Pg 61 of 81
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of Indiana
             John Christopher Tullar
 In re       Amanda Ann Tullar                                                                                Case No.
                                                                                 Debtor(s)                    Chapter       13

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                  4,000.00
             Prior to the filing of this statement I have received                                        $                       0.00
             Balance Due                                                                                  $                  4,000.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                     For the fees above-listed, Joseph A. Ross shall meet with debtor(s) to review their financial situation, advise
                 clients of the various Chapters of bankruptcy and which one, if any, is advisable to file, prepare and file the
                 debtor's petition, plan, statements, and schedules, do exemption planning, file reaffirmation agreements as
                 needed if secured creditor provides one to Joseph A. Ross, prepare and file motions pursuant to 11 USC
                 522(f)(1)(A)and(B) for avoidance of judicial liens and liens on household goods (though debtor(s) MUST advise
                 Joseph A. Ross of the existence of these lien(s) in order for Joseph A. Ross to be able to avoid same), appear at
                 or hire local counsel to appear at the 341 Hearing, and be available to respond to debtor's questions. Any
                 motions to redeem will be billed at $250.00 each in addition to the fees listed hereon.
                     If an attorney is hired by Joseph A. Ross to cover a hearing in this case, including the First Meeting of
                 Creditors, then the attorney's compensation shall be paid by Joseph A. Ross. Joseph A. Ross has not entered
                 into any fee-splitting arrangements with any attorney.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
                  CHAPTER 13 CASES: Joseph A. Ross will represent Debtors in all matters which arise regarding their case
               except adversary proceedings. If counsel and Debtors agree, Joseph Ross may represent Debtors in adversary
               proceedings as they arise. If the attorneys fees quoted herein are insufficient to compensate Joseph A. Ross for
               the legal services rendered in this case, then Joseph A. Ross shall apply to the Court for additional attorneys
               fees. The Bankruptcy Court will have the discretion to approve or deny the additional attorneys fees requested.




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 19-00284-JMC-13                             Doc 1      Filed 01/16/19      EOD 01/16/19 15:48:40             Pg 62 of 81

             John Christopher Tullar
 In re       Amanda Ann Tullar                                                                       Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     January 16, 2019                                                           /s/ Joseph A. Ross
     Date                                                                       Joseph A. Ross 20345-47
                                                                                Signature of Attorney
                                                                                Joseph A. Ross, Attorney at Law
                                                                                1503 West Arlington Road
                                                                                Bloomington, IN 47404
                                                                                812.339.3440 Fax: 812.323.7677
                                                                                RossFiling@rosslawoffice.com
                                                                                Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
Case 19-00284-JMC-13   Doc 1   Filed 01/16/19   EOD 01/16/19 15:48:40   Pg 63 of 81
Case 19-00284-JMC-13   Doc 1   Filed 01/16/19   EOD 01/16/19 15:48:40   Pg 64 of 81
Case 19-00284-JMC-13   Doc 1   Filed 01/16/19   EOD 01/16/19 15:48:40   Pg 65 of 81
Case 19-00284-JMC-13   Doc 1   Filed 01/16/19   EOD 01/16/19 15:48:40   Pg 66 of 81
Case 19-00284-JMC-13   Doc 1   Filed 01/16/19   EOD 01/16/19 15:48:40   Pg 67 of 81
Case 19-00284-JMC-13   Doc 1   Filed 01/16/19   EOD 01/16/19 15:48:40   Pg 68 of 81
Case 19-00284-JMC-13   Doc 1   Filed 01/16/19   EOD 01/16/19 15:48:40   Pg 69 of 81
           Case 19-00284-JMC-13                             Doc 1      Filed 01/16/19         EOD 01/16/19 15:48:40      Pg 70 of 81




                                                               United States Bankruptcy Court
                                                                     Southern District of Indiana
            John Christopher Tullar
 In re      Amanda Ann Tullar                                                                            Case No.
                                                                                  Debtor(s)              Chapter    13




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: January 16, 2019                                                /s/ John Christopher Tullar
                                                                       John Christopher Tullar
                                                                       Signature of Debtor

 Date: January 16, 2019                                                /s/ Amanda Ann Tullar
                                                                       Amanda Ann Tullar
                                                                       Signature of Debtor




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
    Case 19-00284-JMC-13    Doc 1   Filed 01/16/19   EOD 01/16/19 15:48:40   Pg 71 of 81


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                           INTERNAL REVENUE SERVICE
                           P.O. BOX 7346
                           PHILADELPHIA, PA 19101-7346




                           INDIANA DEPARTMENT OF REVENUE
                           BANKRUPTCY SECTION, ROOM N240-MS108
                           100 NORTH SENATE AVENUE
                           INDIANAPOLIS, IN 46204



                           JOSEPH A. ROSS
                           ATTORNEY AT LAW
                           1503 WEST ARLINGTON ROAD
                           BLOOMINGTON, IN 47404



                           ALLIED COLLECTION SERVICE INC
                           ATTN: CEO C/O REG AGT SEAN THOMASSON
                           50 WASHINGTON ST
                           COLUMBUS, IN 47201



                           AT&T MOBILITY
                           P.O. BOX 6416
                           CAROL STREAM, IL 60197-6416




                           AT&T U-VERSE
                           P.O. BOX 5014
                           CAROL STREAM, IL 60197




                           ATHLETIC & THERAPEUTIC INST
                           4947 PAYSPHERE CIRCLE
                           CHICAGO, IL 60674




                           BARCLAYS BANK DELAWARE
                           ATTN: CORRESPONDENCE
                           PO BOX 8801
                           WILMINGTON, DE 19899
Case 19-00284-JMC-13    Doc 1   Filed 01/16/19   EOD 01/16/19 15:48:40   Pg 72 of 81



                       BARCLAYS BANK DELAWARE
                       P.O. BOX 8803
                       WILMINGTON, DE 19899




                       BLOOMINGTON ACCOUNTS SERVICE INC.
                       ATTN: HIGHEST OFFICER
                       321 S. GRANT, BOX 2021
                       BLOOMINGTON, IN 47401



                       BLOOMINGTON ANESTHESIOLOGISTS
                       C/O CIPROMS, INC. ATTN: COMPLIANCE
                       3600 WOODVIEW TRACE, 4TH FLOOR
                       INDIANAPOLIS, IN 46268



                       BLOOMINGTON BONE & JOINT CLINIC
                       639 SOUTH WALKER STREET, SUITE E
                       BLOOMINGTON, IN 47403




                       BLOOMINGTON ENDOSCOPY CENTER LLC
                       550 LANDMARK AVENUE
                       BLOOMINGTON, IN 47402-0550




                       BLOOMINGTON HOSPITAL AND HEALTHCARE SYS.
                       P.O. BOX 1149
                       BLOOMINGTON, IN 47402-2997




                       BLOOMINGTON HOUSING AUTHORITY
                       1007 NORTH SUMMITT STREET
                       BLOOMINGTON, IN 47401




                       CAPITAL ONE
                       ATTN: BANKRUPTCY
                       PO BOX 30285
                       SALT LAKE CITY, UT 84130
Case 19-00284-JMC-13    Doc 1   Filed 01/16/19   EOD 01/16/19 15:48:40   Pg 73 of 81



                       CAPITAL ONE
                       15000 CAPITAL ONE DR
                       RICHMOND, VA 23238




                       CAPITAL ONE BANK
                       C/O HIGHEST EXECUTIVE OFFICER
                       4851 COX ROAD
                       GLEN ALLEN, VA 23060



                       CASCADE CAPITAL
                       3450 OAKTON ST
                       SKOKIE, IL 60076




                       CHASE RECEIVABLES
                       1247 BROADWAY
                       SONOMA, CA 95476




                       CHECK INTO CASH OF INDIANA, LLC
                       ATTN CEO C/O REG AGT CT CORP SYS
                       150 WEST MARKET STREET, SUITE 800
                       INDIANAPOLIS, IN 46204



                       CHOICE RECOVERY
                       1550 OLD HENDERSON ROAD
                       SUITE 100
                       COLUMBUS, OH 43220



                       COAST TO COAST FINANCIAL SOLUTIONS
                       ATTN: BANKRUPTCY
                       101 HODENCAMP RD STE 120
                       THOUSAND OAKS, CA 91360



                       COLLECTION ASSOCIATES
                       ATTN: HIGHEST OFFICER
                       P.O. BOX 349
                       GREENSBURG, IN 47240
Case 19-00284-JMC-13    Doc 1   Filed 01/16/19   EOD 01/16/19 15:48:40   Pg 74 of 81



                       COMENITYBANK/HOTTPIC
                       ATTN: BANKRUPTCY DEPT
                       PO BOX 182125
                       COLUMBUS, OH 43218



                       COMENITYBANK/HOTTPIC
                       PO BOX 182789
                       COLUMBUS, OH 43218




                       CONVERGENT OUTSOURCING, INC.
                       ATTN: BANKRUPTCY
                       PO BOX 9004
                       RENTON, WA 98057



                       CREDIT COLLECTION SERVICES
                       ATTN: BANKRUPTCY
                       725 CANTON ST
                       NORWOOD, MA 02062



                       CREDIT ONE BANK
                       ATTN: BANKRUPTCY
                       PO BOX 98873
                       LAS VEGAS, NV 89193



                       CREDIT ONE BANK
                       PO BOX 98875
                       LAS VEGAS, NV 89193




                       DEBT RECOVERY SOLUTION
                       ATTN: BANKRUPTCY
                       PO BOX 9003
                       SYOSSET, NY 11791



                       DEBT RECOVERY SOLUTIONS, LLC
                       P.O. BOX 9001
                       WESTBURY, NY 11590-9001
Case 19-00284-JMC-13    Doc 1   Filed 01/16/19   EOD 01/16/19 15:48:40   Pg 75 of 81



                       DEPT OF ED / NAVIENT
                       ATTN: CLAIMS DEPT
                       PO BOX 9635
                       WILKES BARR, PA 18773



                       DEPT OF ED / NAVIENT
                       PO BOX 9635
                       WILKES BARRE, PA 18773




                       DIVERSIFIED CONSULTANTS, INC.
                       ATTN: BANKRUPTCY
                       PO BOX 551268
                       JACKSONVILLE, FL 32255



                       DON BAKER, D.D.S.
                       4217 EAST THIRD STREET
                       BLOOMINGTON, IN 47401




                       EOS CCA
                       P.O. BOX 556
                       NORWELL, MA 02061-0556




                       ESTATE OF JOHN BRADLEY GROW (DECEASED)
                       3636 THORNCREST DR
                       INDIANAPOLIS, IN 46234-1447




                       FIRST NATIONAL COLLECTION BUREAU, INC.
                       3631 WARREN WAY
                       RENO, NV 89509




                       FIRST PREMIER BANK
                       ATTN: BANKRUPTCY
                       PO BOX 5524
                       SIOUX FALLS, SD 57117
Case 19-00284-JMC-13    Doc 1   Filed 01/16/19   EOD 01/16/19 15:48:40   Pg 76 of 81



                       FIRST PREMIER BANK
                       601 S MINNESOTA AVE
                       SIOUX FALLS, SD 57104




                       G. L. A. COLLECTION COMPANY
                       ATTN: BANKRUPTCY
                       PO BOX 588
                       GREENSBURG, IN 47240



                       IMC CREDIT SERVICES, LLC
                       ATTN: HIGHEST OFFICER,CORPORATION SVC CO




                       IMC CREDIT SERVICES, LLC
                       ATTN: BANKRUPTCY
                       PO BOX 20636
                       INDIANAPOLIS, IN 46220



                       INDIANA MRI
                       P.O. BOX 7160 DEPT. 105
                       INDIANAPOLIS, IN 46207




                       INDIANA UNIVERSITY CREDIT UNION
                       WNSLOW ROAD BRANCH
                       105 EAST WINSLOW ROAD
                       BLOOMINGTON, IN 47401



                       IU CREDIT UNION
                       ATTN: HIGHEST OFFICER
                       105 EAST WINSLOW ROAD
                       BLOOMINGTON, IN 47402



                       IU HEALTH
                       P.O. BOX 1149
                       BLOOMINGTON, IN 47402-1149
Case 19-00284-JMC-13    Doc 1   Filed 01/16/19   EOD 01/16/19 15:48:40   Pg 77 of 81



                       IVY TECH COMMUNITY COLLEGE-BLGTN
                       200 DANIELS WAY
                       BLOOMINGTON, IN 47404




                       J.D. BYRIDER/CNAC
                       ATTN: BANKRUPTCY
                       12802 HAMILTON CROSSING BLVD
                       CARMEL, IN 46032



                       J.D. BYRIDER/CNAC
                       7400 N SHADELAND AVE
                       INDIANAPOLIS, IN 46250




                       JEFFERSON CAPITAL SYSTEMS, LLC
                       PO BOX 1999
                       SAINT CLOUD, MN 56302




                       LABORATORY CORPORATION OF AMERICA
                       P.O. BOX 2240
                       BURLINGTON, NC 27216-2240




                       LCA COLLECTIONS
                       P.O. BOX 2240
                       BURLINGTON, NC 27216-2240




                       LVNV FUNDING LLC ATTN: HIGHEST OFFICER
                       C/O CORPORATION SERVICE COMPANY
                       251 E OHIO ST STE 500
                       INDIANAPOLIS, IN 46204



                       LVNV FUNDING/RESURGENT CAPITAL
                       ATTN: BANKRUPTCY
                       PO BOX 10497
                       GREENVILLE, SC 29603
Case 19-00284-JMC-13    Doc 1   Filed 01/16/19   EOD 01/16/19 15:48:40   Pg 78 of 81



                       MERRICK BANK/CARDWORKS
                       ATTN: BANKRUPTCY
                       PO BOX 9201
                       OLD BETHPAGE, NY 11804



                       MERRICK BANK/CARDWORKS
                       PO BOX 9201
                       OLD BETHPAGE, NY 11804




                       MTGLQ INVESTORS L.P.
                       ATTN: HIGHEST OFFICER
                       200 WEST STREET
                       NEW YORK, NY 10282



                       NATIONWIDE CREDIT CORP.
                       P.O. BOX 9156
                       5503 CHEROKEE AVE. #200
                       ALEXANDRIA, VA 22312



                       NAVIENT
                       ATTN: BANKRUPTCY
                       PO BOX 9000
                       WILES-BARR, PA 18773



                       NAVIENT
                       123 S JUSTISON ST
                       WILMINGTON, DE 19801




                       PENN CREDIT CORPORATION
                       P.O. BOX 988
                       HARRISBURG, PA 17108-0988




                       PORTFOLIO RECOVERY
                       PO BOX 41021
                       NORFOLK, VA 23541
Case 19-00284-JMC-13    Doc 1   Filed 01/16/19   EOD 01/16/19 15:48:40   Pg 79 of 81



                       PREMIER HEALTHCARE, LLC
                       ATTN: HIGHEST OFFICER
                       550 SOUTH LANDMARK AVENUE
                       BLOOMINGTON, IN 47403



                       PROGRESSIVE INSURANCE
                       6300 WILSON MILLS
                       MAYFIELD, OH 44143




                       QVC CARD
                       BOX 1900
                       WESTCHESTER, PA 19380




                       RECEIVABLES PERFORMANCE MANAGEMENT
                       20816 44TH AVENUE
                       LYNNWOOD, WA 98036




                       REPUBLIC WASTE SERVICES
                       HOOSIER DISPOSAL
                       6660 SOUTH HIGHWAY 37
                       BLOOMINGTON, IN 47403



                       RILEY HOSPITAL FOR CHILDREN-IU HEALTH
                       705 RILEY HOSPITAL DRIVE
                       INDIANAPOLIS, IN 46202




                       RUSHMORE LOAN MANAGEMENT SERVICES
                       FOR MTGLQ INVESTORS L.P.
                       P.O. BOX 52708
                       IRVINE, CA 92619



                       SETERUS, INC.
                       14523 SW MILLIKAN WAY
                       BEAVERTON, OR 97005
Case 19-00284-JMC-13    Doc 1   Filed 01/16/19   EOD 01/16/19 15:48:40   Pg 80 of 81



                       SETERUS, INC.
                       ATTN: BANKRUPTCY
                       PO BOX 1077
                       HARTFORD, CT 06143



                       SOUTHERN INDIANA PEDIATRICS
                       350 LANDMARK AVENUE
                       BLOOMINGTON, IN 47404




                       SOUTHERN INDIANA PHYSICIANS
                       P.O. BOX 1329
                       BLOOMINGTON, IN 47402




                       SOUTHERN INDIANA RADIOLOGICAL ASSOC.
                       500 LANDMARK AVE.
                       P.O. BOX 4366
                       BLOOMINGTON, IN 47402-4366



                       SPRINT
                       4900 WEST 95TH STREET
                       OAK LAWN, IL 60453-2542




                       STATE FARM INSURANCE CO.
                       ATTN: HIGHEST OFFICER
                       ONE STATE FARM PLAZA
                       BLOOMINGTON, IL 61710



                       STATEWIDE CREDIT ASSOCIATION
                       PO BOX 20508
                       INDIANAPOLIS, IN 46220




                       TEACHERS CREDIT UNION
                       ATTN: BANKRUPTCY
                       PO BOX 1395
                       SOUTH BEND, IN 46624
Case 19-00284-JMC-13    Doc 1   Filed 01/16/19   EOD 01/16/19 15:48:40   Pg 81 of 81



                       TEACHERS CREDIT UNION
                       110 S MAIN ST
                       SOUTH BEND, IN 46601




                       US DEPT OF EDUCATION
                       ATTN: BANKRUPTCY
                       PO BOX 16448
                       SAINT PAUL, MN 55116



                       US DEPT OF EDUCATION
                       PO BOX 5609
                       GREENVILLE, TX 75403




                       VERIZON
                       BANKRUPTCY ADMINISTRATION
                       404 BROCK DRIVE
                       BLOOMINGTON, IL 61701



                       WENDY KINSEY CORNING M.D., LLC
                       383 SOUTH PARK RIDGE ROAD
                       BLOOMINGTON, IN 47401-8574
